Exhibit 10.6
LENDER PROCESSING SERVICES, INC.
2008 OMNIBUS INCENTIVE PLAN





--------------------------------------------------------------------------------



 



Table of Contents

                              Page A1rticle 1.   Establishment, Objectives, and
Duration     1  
 
  1.1   Establishment of the Plan     1  
 
  1.2   Objectives of the Plan     1  
 
  1.3   Duration of the Plan     1  
 
                Article 2.   Definitions     1  
 
  2.1   “Award”     1  
 
  2.2   “Award Agreement”     1  
 
  2.3   “Beneficial Ownership”     1  
 
  2.4   “Board”     1  
 
  2.5   “Change in Control”     2  
 
  2.6   “Code”     3  
 
  2.7   “Committee”     3  
 
  2.8   “Company”     3  
 
  2.9   “Consultant”     3  
 
  2.10   “Director”     3  
 
  2.11   “Dividend Equivalent”     3  
 
  2.12   “Effective Date”     3  
 
  2.13   “Employee”     3  
 
  2.14   “Exchange Act”     3  
 
  2.15   “Exercise Price”     3  
 
  2.16   “Fair Market Value”     3  
 
  2.17   “Freestanding SAR”     4  
 
  2.18   “Incentive Stock Option” or “ISO”     4  
 
  2.19   “Nonqualified Stock Option” or “NQSO”     4  
 
  2.20   “Option”     4  
 
  2.21   “Other Award”     4  
 
  2.22   “Participant”     4  
 
  2.23   “Performance-Based Exception”     4  
 
  2.24   “Performance Period”     4  
 
  2.25   “Performance Share”     4  
 
  2.26   “Performance Unit”     4  
 
  2.27   “Period of Restriction”     4  
 
  2.28   “Person”     4  
 
  2.29   “Replacement Awards”     4  
 
  2.30   “Restricted Stock”     5  
 
  2.31   “Restricted Stock Unit”     5  
 
  2.32   “Share”     5  
 
  2.33   “Stock Appreciation Right” or “SAR”     5  
 
  2.34   “Subsidiary”     5  
 
  2.35   “Tandem SAR”     5  

i



--------------------------------------------------------------------------------



 



                              Page Article 3.   Administration     5  
 
  3.1   The Committee     5  
 
  3.2   Authority of the Committee     5  
 
  3.3   Decisions Binding     5  
 
                Article 4.   Shares Subject to the Plan; Individual Limits; and
Anti-Dilution Adjustments     6  
 
  4.1   Number of Shares Available for Grants.     6  
 
  4.2   Individual Limits     6  
 
  4.3   Adjustments in Authorized Shares and Awards     7  
 
                Article 5.   Eligibility and Participation     7  
 
  5.1   Eligibility     7  
 
  5.2   Actual Participation     8  
 
                Article 6.   Options     8  
 
  6.1   Grant of Options     8  
 
  6.2   Award Agreement     8  
 
  6.3   Exercise Price     8  
 
  6.4   Duration of Options     8  
 
  6.5   Exercise of Options     8  
 
  6.6   Payment     8  
 
  6.7   Restrictions on Share Transferability     9  
 
  6.8   Dividend Equivalents     9  
 
  6.9   Termination of Employment or Service     9  
 
  6.10   Nontransferability of Options.     9  
 
                Article 7.   Stock Appreciation Rights     9  
 
  7.1   Grant of SARs     9  
 
  7.2   Exercise of Tandem SARs     9  
 
  7.3   Exercise of Freestanding SARs     10  
 
  7.4   Award Agreement     10  
 
  7.5   Term of SARs     10  
 
  7.6   Payment of SAR Amount     10  
 
  7.7   Dividend Equivalents     10  
 
  7.8   Termination of Employment or Service     10  
 
  7.9   Nontransferability of SARs     11  
 
                Article 8.   Restricted Stock     11  
 
  8.1   Grant of Restricted Stock     11  
 
  8.2   Award Agreement     11  
 
  8.3   Other Restrictions     11  
 
  8.4   Removal of Restrictions     11  
 
  8.5   Voting Rights     11  
 
  8.6   Dividends and Other Distributions     11  
 
  8.7   Termination of Employment or Service     12  
 
  8.8   Nontransferability of Restricted Stock     12  

ii



--------------------------------------------------------------------------------



 



                              Page Article 9.   Restricted Stock Units and
Performance Shares     12  
 
  9.1   Grant of Restricted Stock Units/Performance Shares     12  
 
  9.2   Award Agreement     12  
 
  9.3   Form and Timing of Payment     12  
 
  9.4   Voting Rights     12  
 
  9.5   Dividend Equivalents     12  
 
  9.6   Termination of Employment or Service     13  
 
  9.7   Nontransferability     13  
 
                Article 10.   Performance Units     13  
 
  10.1   Grant of Performance Units     13  
 
  10.2   Award Agreement     13  
 
  10.3   Value of Performance Units     13  
 
  10.4   Form and Timing of Payment     13  
 
  10.5   Dividend Equivalents     13  
 
  10.6   Termination of Employment or Service     13  
 
  10.7   Nontransferability     14  
 
                Article 11.   Other Awards     14  
 
  11.1   Grant of Other Awards     14  
 
  11.2   Payment of Other Awards     14  
 
  11.3   Termination of Employment or Service     14  
 
  11.4   Nontransferability     14  
 
                Article 12.   Replacement Awards     14  
 
                Article 13.   Performance Measures     14  
 
                Article 14.   Beneficiary Designation     15  
 
                Article 15.   Deferrals     15  
 
                Article 16.   Rights of Participants     16  
 
  16.1   Continued Service     16  
 
  16.2   Participation     16  
 
                Article 17.   Change in Control     16  
 
                Article 18.   Additional Forfeiture Provisions     16  
 
                Article 19.   Amendment, Modification, and Termination     17  
 
  19.1   Amendment, Modification, and Termination     17  
 
  19.2   Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurrin Events     g
17  
 
  19.3   Awards Previously Granted     17  
 
  19.4   Compliance with the Performance-Based Exception     17  

iii



--------------------------------------------------------------------------------



 



                              Page Article 20.   Withholding     18  
 
  20.1   Withholding     18  
 
  20.2   Use of Shares to Satisfy Withholding Obligation     18  
 
                Article 21.   Indemnification     18  
 
                Article 22.   Successors     18  
 
                Article 23.   Legal Construction     19  
 
  23.1   Gender, Number and References     19  
 
  23.2   Severability     19  
 
  23.3   Requirements of Law     19  
 
  23.4   Governing Law     19  
 
  23.5   Non-Exclusive Plan     19  
 
  23.6   Code Section 409A Compliance     19  

iv



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc.
2008 Omnibus Incentive Plan
Article 1. Establishment, Objectives, and Duration
     1.1 Establishment of the Plan. Lender Processing Services, Inc., a Delaware
corporation, hereby establishes an incentive compensation plan to be known as
the “Lender Processing Services, Inc. 2008 Omnibus Incentive Plan” (hereinafter
referred to as the “Plan”). The Plan permits the granting of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units and Other Awards.
     The Plan shall be effective on July 1, 2008 (the “Effective Date”), and was
approved by Fidelity National Information Services, Inc., as sole stockholder of
the Company. The Plan shall remain in effect as provided in Section 1.3 hereof.
     1.2 Objectives of the Plan. The objectives of the Plan are to optimize the
profitability and growth of the Company through incentives that are consistent
with the Company’s goals and that link the personal interests of Participants to
those of the Company’s stockholders.
     The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract and retain the services of Participants who make or
are expected to make significant contributions to the Company’s success and to
allow Participants to share in the success of the Company.
     1.3 Duration of the Plan. No Award may be granted under the Plan after the
day immediately preceding the tenth anniversary of the Effective Date, or such
earlier date as the Board shall determine. The Plan will remain in effect with
respect to outstanding Awards until no Awards remain outstanding.
Article 2. Definitions
     The following terms, when capitalized, shall have the meanings set forth
below:
     2.1 “Award” means, individually or collectively, Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, and Other Awards
granted under the Plan.
     2.2 “Award Agreement” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award.
     2.3 “Beneficial Ownership” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.
     2.4 “Board” means the Board of Directors of the Company.

1



--------------------------------------------------------------------------------



 



     2.5 “Change in Control” means that the conditions set forth in any one of
the following subsections shall have been satisfied:
          (a) an acquisition immediately after which any Person possesses direct
or indirect Beneficial Ownership of 25% or more of either the then outstanding
shares of Company common stock (the “Outstanding Company Common Stock”) or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided that the following acquisitions shall be
excluded: (i) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or a
Subsidiary, or (iv) any acquisition pursuant to a transaction that complies with
paragraphs (i), (ii) and (iii) of subsection (c) of this Section 2.5; or
          (b) during any period of two consecutive years, the individuals who,
as of the beginning of such period, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided that for purposes of this
Section 2.5, any individual who becomes a member of the Board subsequent to the
beginning of such period and whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board;
provided, further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board; or
          (c) consummation of a reorganization, merger, share exchange,
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Corporate Transaction”); excluding, however, such a
Corporate Transaction pursuant to which:
          (i) all or substantially all of the individuals and entities who have
Beneficial Ownership, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will have Beneficial Ownership, directly or indirectly, of more than
50% of, respectively, the outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, the
Company or a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (the “Resulting Corporation”) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be;
          (ii) no Person (other than (1) the Company, (2) an employee benefit
plan (or related trust) sponsored or maintained by the Company or Resulting
Corporation, or

2



--------------------------------------------------------------------------------



 



(3) any entity controlled by the Company or Resulting Corporation) will have
Beneficial Ownership, directly or indirectly, of 25% or more of, respectively,
the outstanding shares of common stock of the Resulting Corporation or the
combined voting power of the outstanding voting securities of the Resulting
Corporation entitled to vote generally in the election of directors, except to
the extent that such ownership existed prior to the Corporate Transaction; and
          (iii) individuals who were members of the Incumbent Board will
continue to constitute at least a majority of the members of the board of
directors of the Resulting Corporation; or
          (d) the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
     For avoidance of doubt, no event or transaction which occurred or occurs as
a result of the Contribution and Distribution Agreement dated as of June 13,
2008, by and between Fidelity National Information Services, Inc. and the
Company, or the spin-off of the Company from Fidelity National Information
Services, Inc. shall constitute a Change in Control for purposes of the Plan
     2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     2.7 “Committee” means the entity, as specified in Section 3.1, authorized
to administer the Plan.
     2.8 “Company” means Lender Processing Services, Inc., a Delaware
corporation, and any successor thereto.
     2.9 “Consultant” means any consultant or advisor to the Company or a
Subsidiary.
     2.10 “Director” means any individual who is a member of the Board of
Directors of the Company or a Subsidiary.
     2.11 “Dividend Equivalent” means, with respect to Shares subject to an
Award, a right to be paid an amount equal to the dividends declared and paid on
an equal number of outstanding Shares.
     2.12 “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.
     2.13 “Employee” means any employee of the Company or a Subsidiary.
     2.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
     2.15 “Exercise Price” means the price at which a Share may be purchased by
a Participant pursuant to an Option.
     2.16 “Fair Market Value” means the fair market value of a Share as
determined in good faith by the Committee or pursuant to a procedure specified
in good faith by the Committee;

3



--------------------------------------------------------------------------------



 



provided, however, that if the Committee has not specified otherwise, Fair
Market Value shall mean the closing price of a Share as reported in a
consolidated transaction reporting system on the date of valuation, or, if there
was no such sale on the relevant date, then on the last previous day on which a
sale was reported.
     2.17 “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7 herein.
     2.18 “Incentive Stock Option” or “ISO” means an Option that is intended to
meet the requirements of Code Section 422.
     2.19 “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422.
     2.20 “Option” means an Incentive Stock Option or a Nonqualified Stock
Option granted under the Plan, as described in Article 6 herein.
     2.21 “Other Award” means a cash, Share-based or Share-related Award (other
than an Award described in Article 6, 7, 8, 9 or 10 of the Plan) that is granted
pursuant to Article 11 herein.
     2.22 “Participant” means a current or former Employee, Director or
Consultant who has rights relating to an outstanding Award.
     2.23 “Performance-Based Exception” means the performance-based exception
from the tax deductibility limitations of Code Section 162(m).
     2.24 “Performance Period” means the period during which a performance
measure must be met.
     2.25 “Performance Share” means an Award granted to a Participant, as
described in Article 9 herein.
     2.26 “Performance Unit” means an Award granted to a Participant, as
described in Article 10 herein.
     2.27 “Period of Restriction” means the period Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture and are
not transferable, as provided in Articles 8 and 9 herein.
     2.28 “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof.
     2.29 “Replacement Awards” means Awards issued in substitution of awards
granted under equity-based incentive plans sponsored or maintained by an entity
with which the Company engages in a merger, acquisition or other business
transaction, pursuant to which awards relating to interests in such entity (or a
related entity) are outstanding immediately prior to such merger, acquisition or
other business transaction. For all purposes hereunder, Replacement Awards shall
be deemed Awards.

4



--------------------------------------------------------------------------------



 



     2.30 “Restricted Stock” means an Award granted to a Participant, as
described in Article 8 herein.
     2.31 “Restricted Stock Unit” means an Award granted to a Participant, as
described in Article 9 herein.
     2.32 “Share” means a share of Class A common stock of the Company, par
value $0.0001 per share, subject to adjustment pursuant to Section 4.3 hereof.
     2.33 “Stock Appreciation Right” or “SAR” means an Award granted to a
Participant, either alone or in connection with a related Option, as described
in Article 7 herein.
     2.34 “Subsidiary” means any corporation in which the Company owns, directly
or indirectly, at least fifty percent (50%) of the total combined voting power
of all classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the combined equity thereof.
Notwithstanding the foregoing, for purposes of determining whether any
individual may be a Participant for purposes of any grant of Incentive Stock
Options, “Subsidiary” shall have the meaning ascribed to such term in Code
Section 424(f).
     2.35 “Tandem SAR” means an SAR that is granted in connection with a related
Option, as described in Article 7 herein.
Article 3. Administration
     3.1 The Committee. The Plan shall be administered by the Compensation
Committee of the Board or such other committee as the Board shall select (the
“Committee”). The members of the Committee shall be appointed from time to time
by, and shall serve at the discretion of, the Board.
     3.2 Authority of the Committee. Except as limited by law or by the Amended
and Restated Certificate of Incorporation or Amended and Restated Bylaws of the
Company, as amended from time to time, and subject to the provisions herein, the
Committee shall have full power to select the Employees, Directors and
Consultants who shall participate in the Plan; determine the sizes and types of
Awards; determine the terms and conditions of Awards in a manner consistent with
the Plan; construe and interpret the Plan and any Award Agreement or other
agreement or instrument entered into in connection with the Plan; establish,
amend, or waive rules and regulations for the Plan’s administration; and,
subject to the provisions of Section 19.3 herein, amend the terms and conditions
of any outstanding Award and Award Agreement. Further, the Committee shall make
all other determinations that may be necessary or advisable for the
administration of the Plan. As permitted by law, the Committee may delegate its
authority as identified herein.
     3.3 Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its Subsidiaries, its stockholders, Directors, Employees,
Consultants and their estates and beneficiaries and any transferee of an Award.

5



--------------------------------------------------------------------------------



 



Article 4. Shares Subject to the Plan; Individual Limits; and Anti-Dilution
Adjustments
     4.1 Number of Shares Available for Grants.
          (a) Subject to adjustment as provided in Section 4.3 herein, the
maximum number of Shares that may be delivered pursuant to Awards under the Plan
shall be 14,000,000, provided that:
          (i) Shares that are potentially deliverable under an Award granted
under the Plan that is canceled, forfeited, settled in cash, expires or is
otherwise terminated without delivery of such Shares shall not be counted as
having been delivered under the Plan.
          (ii) Shares that have been issued in connection with an Award of
Restricted Stock that is canceled or forfeited prior to vesting or settled in
cash, causing the Shares to be returned to the Company, shall not be counted as
having been delivered under the Plan.
     If Shares are returned to the Company in satisfaction of taxes relating to
Restricted Stock, in connection with a cash out of Restricted Stock (but
excluding upon forfeiture of Restricted Stock) or in connection with the
tendering of Shares by a Participant in satisfaction of the Exercise Price or
taxes relating to an Award, such issued Shares shall not become available again
under the Plan. Each SAR issued under the Plan will be counted as one share
issued under the Plan without regard to the number of Shares issued to the
Participant upon exercise of such SAR.
     Shares delivered pursuant to the Plan may be authorized but unissued
Shares, treasury Shares or Shares purchased on the open market.
          (b) Subject to adjustment as provided in Section 4.3 herein, all
Shares available under the Plan may be delivered in connection with “full value
Awards,” meaning Awards other than Options, SARs, or Other Awards for which the
Participant pays the grant date intrinsic value.
          (c) Notwithstanding the foregoing, for purposes of determining the
number of Shares available for grant as Incentive Stock Options, only Shares
that are subject to an Award that expires or is cancelled, forfeited or settled
in cash shall be treated as not having been issued under the Plan.
     4.2 Individual Limits. Subject to adjustment as provided in Section 4.3
herein, the following rules shall apply with respect to Awards and any related
dividends or Dividend Equivalents intended to qualify for the Performance-Based
Exception:
          (a) Options: The maximum aggregate number of Shares with respect to
which Options may be granted in any one fiscal year to any one Participant shall
be 4,000,000 Shares.
          (b) SARs: The maximum aggregate number of Shares with respect to which
Stock Appreciation Rights may be granted in any one fiscal year to any one
Participant shall be 4,000,000 Shares.

6



--------------------------------------------------------------------------------



 



          (c) Restricted Stock: The maximum aggregate number of Shares of
Restricted Stock that may be granted in any one fiscal year to any one
Participant shall be 2,000,000 Shares.
          (d) Restricted Stock Units: The maximum aggregate number of Shares
with respect to which Restricted Stock Units may be granted in any one fiscal
year to any one Participant shall be 2,000,000 Shares.
          (e) Performance Shares: The maximum aggregate number of Shares with
respect to which Performance Shares may be granted in any one fiscal year to any
one Participant shall be 2,000,000 Shares.
          (f) Performance Units: The maximum aggregate compensation that can be
paid pursuant to Performance Units awarded in any one fiscal year to any one
Participant shall be $25,000,000 or a number of Shares having an aggregate Fair
Market Value not in excess of such amount.
          (g) Other Awards: The maximum aggregate compensation that can be paid
pursuant to Other Awards awarded in any one fiscal year to any one Participant
shall be $25,000,000 or a number of Shares having an aggregate Fair Market Value
not in excess of such amount.
          (h) Dividends and Dividend Equivalents: The maximum dividend or
Dividend Equivalent that may be paid in any one fiscal year to any one
Participant shall be $25,000,000.
     4.3 Adjustments in Authorized Shares and Awards. In the event of any equity
restructuring (within the meaning of Financial Accounting Standards No. 123R),
such as a stock dividend, stock split, spin-off, rights offering or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause an equitable adjustment to be made (i) in the number and kind of
Shares that may be delivered under the Plan under Section 4.1 hereof, (ii) in
the individual limitations set forth in Section 4.2 hereof and (iii) with
respect to outstanding Awards, in the number and kind of Shares subject to
outstanding Awards, the Exercise Price, grant price or other price of Shares
subject to outstanding Awards, any performance conditions relating to Shares,
the market price of Shares, or per-Share results, and other terms and conditions
of outstanding Awards, in the case of (i), (ii) and (iii) to prevent dilution or
enlargement of rights. In the event of any other change in corporate
capitalization, such as a merger, consolidation or liquidation, the Committee
may, in its sole discretion, cause an equitable adjustment as described in the
foregoing sentence to be made, to prevent dilution or enlargement of rights. The
number of Shares subject to any Award shall always be rounded down to a whole
number when adjustments are made pursuant to this Section 4.3. Adjustments made
by the Committee pursuant to this Section 4.3 shall be final, binding and
conclusive.
Article 5. Eligibility and Participation
     5.1 Eligibility. Persons eligible to participate in the Plan include all
Employees, Directors and Consultants.
     5.2 Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees, Directors
and Consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award.

7



--------------------------------------------------------------------------------



 



Article 6. Options
     6.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such amounts, upon such terms, and at
such times as the Committee shall determine.
     6.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine. The Award Agreement also shall specify whether the
Option is intended to be an ISO or an NQSO. Options that are intended to be ISOs
shall be subject to the limitations set forth in Code Section 422.
     6.3 Exercise Price. The Exercise Price for each grant of an Option under
the Plan shall be at least equal to one hundred percent (100%) of the Fair
Market Value of a Share on the date the Option is granted; provided, however,
that this restriction shall not apply to Replacement Awards or Awards that are
adjusted pursuant to Section 4.3 herein. No ISO granted to a Participant who, at
the time the ISO is granted, owns stock representing more than ten percent (10%)
of the voting power of all classes of stock of the Company or any Subsidiary
shall have an Exercise Price that is less than one hundred ten percent (110%) of
the Fair Market Value of a Share on the date the ISO is granted.
     6.4 Duration of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine at the time of grant; provided,
however, that no Option shall be exercisable later than the tenth (10th)
anniversary date of its grant. No ISO granted to a Participant who, at the time
the ISO is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Subsidiary shall be
exercisable later than the fifth (5th) anniversary of the date of its grant.
     6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
set forth in the Award Agreement and as the Committee shall in each instance
approve, which need not be the same for each grant or for each Participant.
     6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised and
specifying the method of payment of the Exercise Price.
     The Exercise Price of an Option shall be payable to the Company in full:
(a) in cash or its equivalent, (b) by tendering Shares or directing the Company
to withhold Shares from the Option having an aggregate Fair Market Value at the
time of exercise equal to the Exercise Price, (c) by broker-assisted cashless
exercise, (d) in any other manner then permitted by the Committee, or (e) by a
combination of any of the permitted methods of payment. The Committee may limit
any method of payment, other than that specified under (a), for administrative
convenience, to comply with applicable law, or for any other reason.
     6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws,

8



--------------------------------------------------------------------------------



 



under the requirements of any stock exchange or market upon which such Shares
are then listed and/or traded, and under any blue sky or state securities laws
applicable to such Shares.
     6.8 Dividend Equivalents. At the discretion of the Committee, an Award of
Options may provide the Participant with the right to receive Dividend
Equivalents, which may be paid currently or credited to an account for the
Participant, and may be settled in cash and/or Shares, as determined by the
Committee in its sole discretion, subject in each case to such terms and
conditions as the Committee shall establish.
     6.9 Termination of Employment or Service. Each Participant’s Option Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment or, if the Participant is a Director or Consultant, service with the
Company and/or a Subsidiary, as the case may be. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Options, and may reflect distinctions based on the reasons for termination
of employment or service.
     6.10 Nontransferability of Options.
          (a) Incentive Stock Options. ISOs may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, and shall be exercisable during a
Participant’s lifetime only by such Participant.
          (b) Nonqualified Stock Options. NQSOs may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, and shall be exercisable during a
Participant’s lifetime only by such Participant. NQSOs may not be transferred
for value or consideration.
Article 7. Stock Appreciation Rights
     7.1 Grant of SARs. Subject to the terms and provisions of the Plan, SARs
may be granted to Participants in such amounts, upon such terms, and at such
times as the Committee shall determine. The Committee may grant Freestanding
SARs, Tandem SARs, or any combination of these forms of SAR.
     The Committee shall have complete discretion in determining the number of
SARs granted to each Participant (subject to Article 4 herein) and, consistent
with the provisions of the Plan, in determining the terms and conditions
pertaining to such SARs.
     The grant price of a Freestanding SAR shall at least equal the Fair Market
Value of a Share on the date of grant of the SAR, and the grant price of a
Tandem SAR shall equal the Exercise Price of the related Option; provided,
however, that this restriction shall not apply to Replacement Awards or Awards
that are adjusted pursuant to Section 4.3 herein.
     7.2 Exercise of Tandem SARs. A Tandem SAR may be exercised only with
respect to the Shares for which its related Option is then exercisable. To the
extent exercisable, Tandem SARs may be exercised for all or part of the Shares
subject to the related Option. The exercise of all or part of a Tandem SAR shall
result in the forfeiture of the right to purchase a number of Shares under the
related Option equal to the number of Shares with respect to which the SAR is
exercised.

9



--------------------------------------------------------------------------------



 



Conversely, upon exercise of all or part of an Option with respect to which a
Tandem SAR has been granted, an equivalent portion of the Tandem SAR shall
similarly be forfeited.
     Notwithstanding any other provision of the Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (ii) the value
of the payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Exercise Price of the underlying
ISO and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Exercise
Price of the ISO.
     7.3 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them and sets forth in the Award Agreement.
     7.4 Award Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the grant price, the term of the SAR, and such
other provisions as the Committee shall determine.
     7.5 Term of SARs. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed ten (10) years.
     7.6 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
          (a) the difference between the Fair Market Value of a Share on the
date of exercise over the grant price; by
          (b) the number of Shares with respect to which the SAR is exercised.
     At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.
     7.7 Dividend Equivalents. At the discretion of the Committee, an Award of
SARs may provide the Participant with the right to receive Dividend Equivalents,
which may be paid currently or credited to an account for the Participant, and
may be settled in cash and/or Shares, as determined by the Committee in its sole
discretion, subject in each case to such terms and conditions as the Committee
shall establish.
     7.8 Termination of Employment or Service. Each SAR Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the SAR following termination of the Participant’s employment or, if the
Participant is a Director or Consultant, service with the Company and/or a
Subsidiary, as the case may be. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all SARs, and may reflect
distinctions based on the reasons for termination of employment or service.

10



--------------------------------------------------------------------------------



 



     7.9 Nontransferability of SARs. SARs may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, and shall be exercisable during a
Participant’s lifetime only by such Participant. SARs may not be transferred for
value or consideration.
Article 8. Restricted Stock
     8.1 Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, Restricted Stock may be granted to Participants in such amounts, upon such
terms, and at such times as the Committee shall determine.
     8.2 Award Agreement. Each Restricted Stock grant shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction and, if
applicable, Performance Period(s), the number of Shares of Restricted Stock
granted, and such other provisions as the Committee shall determine.
     8.3 Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock granted pursuant to the
Plan as it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
a requirement that the issuance of Shares of Restricted Stock be delayed,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable laws or
under the requirements of any stock exchange or market upon which such Shares
are listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock. The Company may
retain in its custody any certificate evidencing the Shares of Restricted Stock
and place thereon a legend and institute stop-transfer orders on such Shares,
and the Participant shall be obligated to sign any stock power requested by the
Company relating to the Shares to give effect to the forfeiture provisions of
the Restricted Stock.
     8.4 Removal of Restrictions. Subject to applicable laws, Restricted Stock
shall become freely transferable by the Participant after the last day of the
Period of Restriction applicable thereto. Once Restricted Stock is released from
the restrictions, the Participant shall be entitled to receive a certificate
evidencing the Shares.
     8.5 Voting Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Shares of Restricted
Stock granted hereunder may exercise full voting rights with respect to those
Shares during the Period of Restriction.
     8.6 Dividends and Other Distributions. Except as otherwise provided in a
Participant’s Award Agreement, during the Period of Restriction, Participants
holding Shares of Restricted Stock shall receive all regular cash dividends paid
with respect to all Shares while they are so held, and, except as otherwise
determined by the Committee, all other distributions paid with respect to such
Restricted Stock shall be credited to Participants subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid and paid at such time

11



--------------------------------------------------------------------------------



 



following full vesting as are paid the Shares of Restricted Stock with respect
to which such distributions were made.
     8.7 Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
unvested Restricted Stock following termination of the Participant’s employment
or, if the Participant is a Director or Consultant, service with the Company
and/or a Subsidiary, as the case may be. Such provisions shall be determined in
the sole discretion of the Committee, need not be uniform among all Awards of
Restricted Stock, and may reflect distinctions based on the reasons for
termination of employment or service.
     8.8 Nontransferability of Restricted Stock. Except as otherwise determined
by the Committee, during the applicable Period of Restriction, a Participant’s
Restricted Stock and rights relating thereto shall be available during the
Participant’s lifetime only to such Participant, and such Restricted Stock and
related rights may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated other than by will or by the laws of descent and
distribution.
Article 9. Restricted Stock Units and Performance Shares
     9.1 Grant of Restricted Stock Units/Performance Shares. Subject to the
terms and provisions of the Plan, Restricted Stock Units and Performance Shares
may be granted to Participants in such amounts, upon such terms, and at such
times as the Committee shall determine.
     9.2 Award Agreement. Each grant of Restricted Stock Units or Performance
Shares shall be evidenced by an Award Agreement that shall specify the
applicable Period(s) of Restriction and/or Performance Period(s) (as the case
may be), the number of Restricted Stock Units or Performance Shares granted, and
such other provisions as the Committee shall determine. The initial value of a
Restricted Stock Unit or Performance Share shall be at least equal to the Fair
Market Value of a Share on the date of grant; provided, however, that this
restriction shall not apply to Replacement Awards or Awards that are adjusted
pursuant to Section 4.3 herein.
     9.3 Form and Timing of Payment. Except as otherwise provided in Article 17
herein or a Participant’s Award Agreement, payment of Restricted Stock Units or
Performance Shares shall be made at a specified settlement date that shall not
be earlier than the last day of the Period of Restriction or Performance Period,
as the case may be. The Committee, in its sole discretion, may pay earned
Restricted Stock Units and Performance Shares by delivery of Shares or by
payment in cash of an amount equal to the Fair Market Value of such Shares (or a
combination thereof). The Committee may provide that settlement of Restricted
Stock Units or Performance Shares shall be deferred, on a mandatory basis or at
the election of the Participant.
     9.4 Voting Rights. A Participant shall have no voting rights with respect
to any Restricted Stock Units or Performance Shares granted hereunder; provided,
however, that the Committee may deposit Shares potentially deliverable in
connection with Restricted Stock Units or Performance Shares in a rabbi trust,
in which case the Committee may provide for pass through voting rights with
respect to such deposited Shares.
     9.5 Dividend Equivalents. At the discretion of the Committee, an Award of
Restricted Stock Units or Performance Shares may provide the Participant with
the right to receive Dividend Equivalents, which may be paid currently or
credited to an account for the Participant, and may be

12



--------------------------------------------------------------------------------



 



settled in cash and/or Shares, as determined by the Committee in its sole
discretion, subject in each case to such terms and conditions as the Committee
shall establish.
     9.6 Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive a
payout with respect to an Award of Restricted Stock Units or Performance Shares
following termination of the Participant’s employment or, if the Participant is
a Director or Consultant, service with the Company and/or a Subsidiary, as the
case may be. Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Restricted Stock Units or Performance
Shares, and may reflect distinctions based on the reasons for termination of
employment or service.
     9.7 Nontransferability. Except as otherwise determined by the Committee,
Restricted Stock Units and Performance Shares and rights relating thereto may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Article 10. Performance Units
     10.1 Grant of Performance Units. Subject to the terms and conditions of the
Plan, Performance Units may be granted to Participants in such amounts, upon
such terms, and at such times as the Committee shall determine.
     10.2 Award Agreement. Each grant of Performance Units shall be evidenced by
an Award Agreement that shall specify the number of Performance Units granted,
the Performance Period(s), the performance goals and such other provisions as
the Committee shall determine.
     10.3 Value of Performance Units. The Committee shall set performance goals
in its discretion that, depending on the extent to which they are met, will
determine the number and/or value of Performance Units that will be paid out to
the Participants.
     10.4 Form and Timing of Payment. Except as otherwise provided in Article 17
herein or a Participant’s Award Agreement, payment of earned Performance Units
shall be made following the close of the applicable Performance Period. The
Committee, in its sole discretion, may pay earned Performance Units in cash or
in Shares that have an aggregate Fair Market Value equal to the value of the
earned Performance Units (or a combination thereof). The Committee may provide
that settlement of Performance Units shall be deferred, on a mandatory basis or
at the election of the Participant.
     10.5 Dividend Equivalents. At the discretion of the Committee, an Award of
Performance Units may provide the Participant with the right to receive Dividend
Equivalents, which may be paid currently or credited to an account for the
Participant, and may be settled in cash and/or Shares, as determined by the
Committee in its sole discretion, subject in each case to such terms and
conditions as the Committee shall establish.
     10.6 Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive a
payout with respect to an Award of Performance Units following termination of
the Participant’s employment or, if the Participant is a Director or Consultant,
service with the Company and/or a Subsidiary, as the case may be. Such

13



--------------------------------------------------------------------------------



 



provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all Performance Units and may reflect distinctions based on
reasons for termination of employment or service.
     10.7 Nontransferability. Except as otherwise determined by the Committee,
Performance Units and rights relating thereto may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.
Article 11. Other Awards
     11.1 Grant of Other Awards. Subject to the terms and conditions of the
Plan, Other Awards may be granted to Participants in such amounts, upon such
terms, and at such times as the Committee shall determine. Types of Other Awards
that may be granted pursuant to this Article 11 include, without limitation, the
payment of cash or Shares based on attainment of performance goals established
by the Committee, the payment of Shares as a bonus or in lieu of cash based on
attainment of performance goals established by the Committee, and the payment of
Shares in lieu of cash under other Company incentive or bonus programs.
     11.2 Payment of Other Awards. Payment under or settlement of any such
Awards shall be made in such manner and at such times as the Committee may
determine.
     11.3 Termination of Employment or Service. The Committee shall determine
the extent to which the Participant shall have the right to receive Other Awards
following termination of the Participant’s employment or, if the Participant is
a Director or Consultant, service with the Company and/or a Subsidiary, as the
case may be. Such provisions shall be determined in the sole discretion of the
Committee, may be included in an agreement entered into with each Participant,
but need not be uniform among all Other Awards, and may reflect distinctions
based on the reasons for termination of employment or service.
     11.4 Nontransferability. Except as otherwise determined by the Committee,
Other Awards and rights relating thereto may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.
Article 12. Replacement Awards
     Each Replacement Award shall have substantially the same terms and
conditions (as determined by the Committee) as the award it replaces; provided,
however, that the number of Shares subject to Replacement Awards, the Exercise
Price, grant price or other price of Shares subject to Replacement Awards, any
performance conditions relating to Shares underlying Replacement Awards, or the
market price of Shares underlying Replacement Awards or per-Share results may
differ from the awards they replace to the extent such differences are
determined to be appropriate and equitable by the Committee, in its sole
discretion.
Article 13. Performance Measures
     The Committee may specify that the attainment of one or more of the
performance measures set forth in this Article 13 shall determine the degree of
granting, vesting and/or payout with respect to Awards (including any related
dividends or Dividend Equivalents) that the Committee intends

14



--------------------------------------------------------------------------------



 



will qualify for the Performance-Based Exception. The performance goals to be
used for such Awards shall be chosen from among the following performance
measure(s): earnings per share, economic value created, market share (actual or
targeted growth), net income (before or after taxes), operating income, adjusted
net income after capital charge, return on assets (actual or targeted growth),
return on capital (actual or targeted growth), return on equity (actual or
targeted growth), return on investment (actual or targeted growth), revenue
(actual or targeted growth), cash flow, operating margin, share price, share
price growth, total stockholder return, and strategic business criteria
consisting of one or more objectives based on meeting specified market
penetration goals, productivity measures, geographic business expansion goals,
cost targets, customer satisfaction or employee satisfaction goals, goals
relating to merger synergies, management of employment practices and employee
benefits, or supervision of litigation and information technology, and goals
relating to acquisitions or divestitures of Subsidiaries and/or other affiliates
or joint ventures. The targeted level or levels of performance with respect to
such performance measures may be established at such levels and on such terms as
the Committee may determine, in its discretion, including in absolute terms, as
a goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies. Awards (including any related dividends or Dividend Equivalents) that
are not intended to qualify for the Performance-Based Exception may be based on
these or such other performance measures as the Committee may determine.
     Achievement of performance goals in respect of Awards intended to qualify
under the Performance-Based Exception shall be measured over a Performance
Period, and the goals shall be established not later than ninety (90) days after
the beginning of the Performance Period or, if less than (90) days, the number
of days that is equal to twenty-five percent (25%) of the relevant Performance
Period applicable to the Award. The Committee shall have the discretion to
adjust the determinations of the degree of attainment of the pre-established
performance goals; provided, however, that Awards that are designed to qualify
for the Performance-Based Exception may not be adjusted upward (the Committee
may, in its discretion, adjust such Awards downward).
Article 14. Beneficiary Designation
     Each Participant under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing during the Participant’s lifetime with the Committee. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.
Article 15. Deferrals
     If permitted by the Committee, a Participant may defer receipt of amounts
that would otherwise be provided to such Participant with respect to an Award,
including Shares deliverable upon exercise of an Option or SAR or upon payout of
any other Award. If permitted, such deferral (and the required deferral
election) shall be made in accordance with, and shall be subject to, the terms
and conditions of the applicable nonqualified deferred compensation plan,
agreement or

15



--------------------------------------------------------------------------------



 



arrangement under which such deferral is made and such other terms and
conditions as the Committee may prescribe.
Article 16. Rights of Participants
     16.1 Continued Service. Nothing in the Plan shall:
          (a) interfere with or limit in any way the right of the Company or a
Subsidiary to terminate any Participant’s employment or service at any time,
          (b) confer upon any Participant any right to continue in the employ or
service of the Company or a Subsidiary, nor
          (c) confer on any Director any right to continue to serve on the Board
of Directors of the Company or a Subsidiary.
     16.2 Participation. No Employee, Director or Consultant shall have the
right to be selected to receive an Award under the Plan, or, having been so
selected, to be selected to receive future Awards.
Article 17. Change in Control
     Except as otherwise provided in a Participant’s Award Agreement, upon the
occurrence of a Change in Control, unless otherwise specifically prohibited
under applicable laws, or by the rules and regulations of any governing
governmental agencies or national securities exchanges:
          (a) any and all outstanding Options and SARs granted hereunder shall
become immediately exercisable; provided, however, that the Committee may
instead provide that such Awards shall be automatically cashed out upon a Change
in Control;
          (b) any Period of Restriction or other restriction imposed on
Restricted Stock, Restricted Stock Units and Other Awards shall lapse; and
          (c) any and all Performance Shares, Performance Units and other Awards
(if performance-based) shall be deemed earned at the target level (or if no
target level is specified, the maximum level) with respect to all open
Performance Periods.
Article 18. Additional Forfeiture Provisions
     The Committee may condition a Participant’s right to receive a grant of an
Award, to vest in the Award, to exercise the Award, to retain cash, Shares,
other Awards, or other property acquired in connection with the Award, or to
retain the profit or gain realized by the Participant in connection with the
Award, including cash or other proceeds received upon sale of Shares acquired in
connection with an Award, upon compliance by the Participant with specified
conditions relating to non-competition, confidentiality of information relating
to or possessed by the Company, non-solicitation of customers, suppliers, and
employees of the Company, cooperation in litigation, non-disparagement of the
Company and its officers, directors and affiliates, and other restrictions upon
or

16



--------------------------------------------------------------------------------



 



covenants of the Participant, including during specified periods following
termination of employment with or service for the Company and/or a Subsidiary.
Article 19. Amendment, Modification, and Termination
     19.1 Amendment, Modification, and Termination. The Board may at any time
and from time to time, alter, amend, suspend or terminate the Plan in whole or
in part; provided, however, that no amendment that requires stockholder approval
in order for the Plan to continue to comply with the New York Stock Exchange
listing standards or any rule promulgated by the United States Securities and
Exchange Commission or any securities exchange on which the securities of the
Company are listed shall be effective unless such amendment shall be approved by
the requisite vote of stockholders of the Company entitled to vote thereon
within the time period required under such applicable listing standard or rule.
     19.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.3 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan; provided, however, that (except as
provided in Section 4.3 hereof) the Committee does not have the power to amend
the terms of previously granted options to reduce the exercise price per share
subject to such options, or to cancel such options and grant substitute options
with a lower exercise price per share than the cancelled options. The Company is
not permitted to purchase for cash previously granted options with an exercise
price that is greater than the Company’s trading price on the proposed date of
purchase.. With respect to any Awards intended to comply with the
Performance-Based Exception, any such exception shall be specified at such times
and in such manner as will not cause such Awards to fail to qualify under the
Performance-Based Exception.
     19.3 Awards Previously Granted. No termination, amendment or modification
of the Plan or of any Award shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding such Award, unless such termination, modification or amendment is
required by applicable law and except as otherwise provided herein.
     19.4 Compliance with the Performance-Based Exception. If it is intended
that an Award (and/or any dividends or Dividend Equivalents relating to such
Award) comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate such that the Awards
(and/or dividends or Dividend Equivalents) maintain eligibility for the
Performance-Based Exception. If changes are made to Code Section 162(m) or
regulations promulgated thereunder to permit greater flexibility with respect to
any Award or Awards available under the Plan, the Committee may, subject to this
Article 19, make any adjustments to the Plan and/or Award Agreements it deems
appropriate.

17



--------------------------------------------------------------------------------



 



Article 20. Withholding
     20.1 Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, local, domestic or foreign taxes required
by law or regulation to be withheld with respect to any taxable event arising as
a result of the Plan.
     20.2 Use of Shares to Satisfy Withholding Obligation. With respect to
withholding required upon the exercise of Options or SARs, upon the vesting or
settlement of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units, or upon any other taxable event arising as a result of Awards
granted hereunder, the Committee may require or may permit Participants to elect
that the withholding requirement be satisfied, in whole or in part, by having
the Company withhold, or by tendering to the Company, Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes) that could be imposed on the transaction and, in any case in
which it would not result in additional accounting expense to the Company, taxes
in excess of the minimum statutory withholding amounts. Any such elections by a
Participant shall be irrevocable, made in writing and signed by the Participant.
Article 21. Indemnification
     Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company to the fullest
extent permitted by Delaware law against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf.
The foregoing right of indemnification is subject to the person having been
successful in the legal proceedings or having acted in good faith and what is
reasonably believed to be a lawful manner in the Company’s best interests. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.
Article 22. Successors
     All obligations of the Company under the Plan and with respect to Awards
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or other event, or a sale or disposition of all or substantially all of the
business and/or assets of the Company.

18



--------------------------------------------------------------------------------



 



Article 23. Legal Construction
     23.1 Gender, Number and References. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural. Any
reference in the Plan to an act or code or to any section thereof or rule or
regulation thereunder shall be deemed to refer to such act, code, section, rule
or regulation, as may be amended from time to time, or to any successor act,
code, section, rule or regulation.
     23.2 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     23.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
     23.4 Governing Law. To the extent not preempted by federal law, the Plan,
and all agreements hereunder, shall be construed in accordance with and governed
by the laws of the State of Florida, without giving effect to conflicts or
choice of law principles.
     23.5 Non-Exclusive Plan. Neither the adoption of the Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable,
including other incentive arrangements and awards that do or do not qualify
under the Performance-Based Exception.
     23.6 Code Section 409A Compliance. To the extent applicable, it is intended
that this Plan and any Awards granted under the Plan comply with the
requirements of Code Section 409A and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (collectively “Section 409A”). Any provision
that would cause the Plan or any Award granted under the Plan to fail to satisfy
Section 409A shall have no force or effect until amended to comply with
Section 409A, which amendment may be retroactive to the extent permitted by
Section 409A.

19

s